Citation Nr: 1705423	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  11-24 735	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence exists to reopen a claim of service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December and August 2010 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma. In those decisions, the RO reopened but ultimately denied the claim of service connection for a lumbar spine disability.   Despite this, the Board has the responsibility of adjudicating the issue of whether new and material evidence has been submitted in the first instance.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The Veteran testified before the undersigned at a Board hearing. A transcript of the hearing is in the file and has been reviewed.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

1. In March 2008, the AOJ denied a claim of service connection for a lumbar spine disability; the Veteran did not appeal that determination and no new and material evidence was received within one year from its issuance. 

2. Evidence received since the March 2008 AOJ decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a lumber spine disability. 


CONCLUSIONS OF LAW

1. The March 2008 decision that denied a claim for a lumbar spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2007).; currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2016)

2. Evidence received since the March 2008 rating decision denying service connection for a lumbar spine disability is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7104(b) (West 2014). An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the new claim. 

New evidence is defined as existing evidence not previously received by agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2016). 

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Court has held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and not based on whether it would lead to a grant of the claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). In Shade, the claim was denied originally because there was no present disability and the evidence received to reopen the claim showed the veteran currently had the present disability. The Court held the claim was to be reopened because new and material evidence was received even though there was still no nexus opinion of record. Id. 

The procedural history of this claim shows that in February 2008, the RO denied a claim of service connection for a lumbar spine disability because there was no present disability or nexus shown. The same month, the Veteran wrote to request reconsideration of his claim; he highlighted the findings of some service treatment records addressing a back injury. In March, the RO found there was still no present disability or nexus even after reconsideration of the service treatment records. The Veteran did not file a notice of disagreement and no new evidence was submitted within one year of the decision. 38 C.F.R. § 3.156(b) (2016); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). The denial became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2007).; currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2016)

In June 2010, the Veteran filed a new informal claim to reopen the claim of service connection for a lumbar spine disability. In August 2010, the RO found there was no new and material evidence to reopen a claim of service connection for a lumbar spine disability. 

At the time of the last prior final denial, the evidence consisted of: service treatment records, TRICARE records (or records from a Department of Defense facility), VA records and the Veteran's statements.

Since the last prior final denial, the evidence now includes: more TRICARE and VA records; a letter in support from the Veteran's prior spouse; a diagnosis of a present disability, and a statement in support of a nexus. 

Since the file now reflects a present diagnosis and nexus of a lumbar spine disability (the credibility of which presumed under Justus, 3 Vet. App. at 512-513), the claim is reopened. Shade, 24 Vet. App. 110. The evidence relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim. The evidence is considered both new and material. 


ORDER

New and material evidence has been received to substantiate the claim for service connection for a lumbar spine disability and the petition to reopen the claim is granted. 


REMAND

In August 2010, the Veteran explained he had several back injuries in service, to include an injury where he was seen at a Uniformed Services Treatment Center in Port Arthur, Texas (Uniform Services Treatment Facilities were former Public Health Service hospitals and clinics that transferred to civilian ownership and were deemed to be part of the Department of Defense's healthcare system. See U.S. Gov't Accountability Office, GAO/HEHS-94-174, Defense Health Care: Uniformed Treatment Facility Health Care Program, 3, n.1). The Veteran stated he received regular treatment there, but they kept their own records as they were a separate organization; there was no treatment from there in his service treatment records. He repeated this assertion at the Board hearing.

While there are service treatment records in the file from Orange, Texas (located near Port Arthur, Texas), there are no readily identifiable records from a Uniformed Services Treatment Facility. 

VA is required to request federal records. Besides service treatment records, "other relevant records pertaining to the claimant's active military, naval or air service that are held or maintained by a governmental entity" and "any other relevant records held by any Federal department or agency" will be requested in compensation claims. 38 C.F.R. § 3.159(c)(3) (2016). However, "the claimant must provide enough information to identify and locate the existing records including the custodian or agency holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided." Id.

Here, the Board finds sufficient information has been provided to attempt to obtain these records. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request an approximate time frame that he was treated at the Uniform Services Treatment Facility in Port Arthur, Texas. Request these records from the appropriate repository. A negative response is requested and should be placed in the file and the Veteran should be informed if VA is unable to obtain records. 38 C.F.R. § 3.159(e)(1) (2016). 

2. If and only if new and pertinent records are associated with the file, request that a VA examiner provide an updated opinion addressing whether it is at least as likely as not (50 percent probability or more) that the Veterans' lumbar spine disability began in service, was caused by service, or is otherwise related to service, considering all evidence. A copy of this remand and the claims file should be provided to the examiner in conjunction with the examination.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a report.

3. Readjudicate the claim. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


